             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,                            Case No.: 1:19-cv-2642
       and
PEOPLE OF THE STATE OF NEW                           COMPLAINT FOR PERMANENT
YORK, by LETITIA JAMES,                              INJUNCTION, CIVIL PENALTIES,
Attorney General of the State of New York,           AND OTHER EQUITABLE RELIEF
               Plaintiffs,
       vs.
GOOGLE LLC,
a Delaware limited liability company,
       and
YOUTUBE, LLC,
a Delaware limited liability company,
               Defendants.

       Plaintiffs, the Federal Trade Commission (“FTC” or “Commission”) and The People of

the State of New York (“State of New York”), by their attorney Letitia James, Attorney General

of the State of New York (collectively, “Plaintiffs”), for their Complaint allege that:

       1.      Plaintiffs bring this action under Sections 5(a)(1), 5(m)(1)(A), 13(b), and 16(a)(1)

of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A), 53(b),

and 56(a)(1), and Sections 1303(c), 1305(a)(1), and 1306(d) of the Children’s Online Privacy

Protection Act of 1998 (“COPPA”), 15 U.S.C. §§ 6502(c), 6504(a)(1), and 6505(d), to obtain

monetary civil penalties and damages, restitution, or other compensation, a permanent

injunction, and other equitable relief for Defendants’ violations of the Children’s Online Privacy

Protection Rule (“Rule” or “COPPA Rule”), 16 C.F.R. Part 312, and Section 5 of the FTC Act.




                                                 1
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 2 of 19



                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this matter under 28 U.S.C.

§§ 1331, 1337(a), 1345, and 1355, and under 15 U.S.C. §§ 45(m)(1)(A), 53(b), and 56(a), and 15

U.S.C. § 6504(a)(1).

       3.      Venue is proper in the United States District Court for the District of Columbia

under 15 U.S.C. § 53(b) and 28 U.S.C. §§ 1391(b) – (d) and 1395(a).

            THE CHILDREN’S ONLINE PRIVACY PROTECTION ACT RULE

       4.      Congress enacted COPPA in 1998 to protect the safety and privacy of children

online by prohibiting the unauthorized or unnecessary collection of children’s personal

information online by operators of Internet websites and online services. COPPA directed the

Commission to promulgate a rule implementing COPPA. The Commission promulgated the

COPPA Rule on November 3, 1999, under Section 1303(b) of COPPA, 15 U.S.C. § 6502(b), and

Section 553 of the Administrative Procedure Act, 5 U.S.C. § 553. The Rule went into effect on

April 21, 2000. The Commission promulgated revisions to the Rule that went into effect on July

1, 2013. Pursuant to Section 1303(c) of COPPA, 15 U.S.C. § 6502(c), and Section 18(d)(3) of

the FTC Act, 15 U.S.C. § 57(a)(d)(3), a violation of the Rule constitutes an unfair or deceptive

act or practice in or affecting commerce, in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a).

       5.      The Rule applies to any operator of a commercial website or online service

directed to children under 13 years of age that collects, uses, and/or discloses personal

information from children, or on whose behalf such information is collected or maintained.

Personal information is “collected or maintained on behalf of an operator when . . . [t]he operator

benefits by allowing another person to collect personal information directly from users of such



                                                 2
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 3 of 19



Web site or online service.” 16 C.F.R. § 312.2. The definition of “personal information”

includes, among other things, “first and last name,” “online contact information,” and a

“persistent identifier that can be used to recognize a user over time and across different Web sites

or online services,” such as a “customer number held in a cookie . . . or unique device identifier.”

16 C.F.R. § 312.2.

       6.      The Rule can also apply to websites or online services that collect personal

information from users of other child-directed websites or online services. Under the Rule, a

website or online service is “deemed directed to children when it has actual knowledge that it is

collecting personal information directly from users of another Web site or online service directed

to children.” 16 C.F.R. § 312.2.

       7.      Among other things, the Rule requires a covered operator to give notice to parents

and obtain their verifiable consent before collecting children’s personal information online. 16

C.F.R. §§ 312.4 and 312.5. This includes but is not limited to:

            a. Posting a privacy policy on its website or online service providing clear,

               understandable, and complete notice of its information practices, including what

               information the website operator collects from children online, how it uses such

               information, its disclosure practices for such information, and other specific

               disclosures set forth in the Rule;

            b. Providing clear, understandable, and complete notice of its information practices,

               including specific disclosures directly to parents; and

            c. Obtaining verifiable parental consent prior to collecting, using, and/or disclosing

               personal information from children.




                                                    3
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 4 of 19



       8.      The Rule prohibits the collection of persistent identifiers for behavioral

advertising absent notice and verifiable parental consent. 16 C.F.R. §§ 312.5(c)(7), 312.2.

Behavioral advertising, which also is referred to as personalized, targeted, or interest-based

advertising, involves the tracking of a consumer’s online activities in order to deliver tailored

advertising based on the consumer’s inferred interests.

                                           PLAINTIFFS

       9.      The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC is authorized to initiate federal district court proceedings,

by its own attorneys, to enjoin violations of the FTC Act and to secure such other equitable relief

as may be appropriate in each case. 15 U.S.C. §§ 53(b), 56(a)(2)(A). The FTC is also

authorized to initiate federal district court proceedings, by its own attorneys, to recover civil

penalties for violations of the COPPA Rule, if the Attorney General fails to initiate such

litigation within 45 days after receipt of notice from the FTC of its intention to initiate such

litigation. 15 U.S.C. §§ 56(a). With respect to the instant proceeding, the Attorney General

received such notice from the FTC and failed to initiate the proceeding within 45 days.

       10.     Plaintiff the People of the State of New York is represented by and through its

Attorney General Letitia James.

                                              DEFENDANTS

       11.     Defendant Google LLC is a Delaware limited liability company with its principal

place of business in Mountain View, California. Google LLC transacts or has transacted

business in this district and throughout the United States. At all times material to this Complaint,

acting alone or in concert with others, Google LLC has advertised, marketed, and distributed its

YouTube video sharing platform to consumers throughout the United States. At all times



                                                  4
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 5 of 19



material to this Complaint, acting alone or in concert with Defendant YouTube, LLC, Google

LLC formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint.

       12.     Defendant YouTube, LLC is a Delaware limited liability company with its

principal place of business in San Bruno, California and is a wholly owned subsidiary of Google

LLC. YouTube, LLC transacts or has transacted business in this district and throughout the

United States. At all times material to this Complaint, acting alone or in concert with Defendant

Google LLC, YouTube, LLC has advertised, marketed, and distributed its YouTube video

sharing platform to consumers throughout the United States. At all times material to this

Complaint, acting alone or in concert with Defendant Google LLC, YouTube, LLC formulated,

directed, controlled, had the authority to control, or participated in the acts and practices set forth

in this Complaint.

                                           COMMERCE

       13.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                                          DEFINITIONS

       14.     For purposes of this Complaint, the terms “child,” “collects,” “collection,”

“Commission,” “disclosure,” “Internet,” “operator,” “parent,” “personal information,” “obtaining

verifiable consent,” “third party,” and “website or online service directed to children,” are

defined as those terms are defined in Section 312.2 of the Rule, 16 C.F.R. § 312.2.

                                            OVERVIEW




                                                   5
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 6 of 19



       15.     As described below, commercial entities operating child-directed “channels” on

Defendants’ YouTube platform are “operators” under the COPPA Rule, as they permit

Defendants to collect personal information, such as persistent identifiers for use in behavioral

advertising, on behalf of those commercial entities. In numerous instances, Defendants have

actual knowledge they are collecting personal information directly from users of these child-

directed channels. Through this actual knowledge, Defendants are deemed to be operators of a

website or online service directed to children. At no time have Defendants attempted to provide

parents with the COPPA-specified notice of their information practices or obtain verifiable

parental consent.

                          DEFENDANTS’ BUSINESS PRACTICES

       16.     Defendants provide a video-sharing platform on the Internet at www.youtube.com

and on mobile applications (collectively, “YouTube”) on which, among other things, consumers

can view videos or upload video content to share.

       17.     In general, Defendants do not require users to register or create an account in

order to view videos on YouTube. As a result, anyone can view most content on YouTube

regardless of age. Defendants do limit certain activities on the platform, such as commenting on

videos, to users that are logged in to a Google account. Comments can display the user’s name

and are publicly available for others to view.

       18.     In order to create a Google account, Defendants require the user to provide first

and last name, e-mail address, and date of birth. A user can create an account by linking to an

account “set up” page from any video or channel on YouTube, including videos and channels

that are directed to children. Defendants prevent users who identify as under 13 from creating an




                                                 6
              Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 7 of 19



account. Users are not automatically logged off when they exit YouTube; as a result, many users

are logged in for extended periods of time.

        19.     In order to upload content on YouTube, users must have a Google account and

then can create a “channel” to display their content. These users (“channel owners”) can set

“key words” for their channel that help other users searching for videos on YouTube find their

channel. Channel owners can also set key words for individual videos they upload and choose

whether to enable comments.

        20.     Eligible channel owners, which include commercial entities, can “monetize” their

channel by allowing Defendants to serve advertisements to viewers, for which the channel

owners and the Defendants earn revenue. Defendants enable behavioral advertising by default

on monetized channels. When a channel owner monetizes a channel, Defendants collect

information associated with a viewer’s cookie or mobile advertising identifier in order to track

the viewer’s online activities and serve advertising that is specifically tailored to the viewer’s

inferred interests.

        21.     Beginning in January 2016, Defendants offered channel owners the option to

disable behavioral advertising on their monetized channels. To turn off behavioral ads, the

channel owners are required to actively check a box in the “Advertisements” section of

YouTube’s “Advanced Video Manager Options” menu. The checkbox that allows the channel

owner to opt out of behavioral advertising contains text stating that doing so “may significantly

reduce [the] channel’s revenue.” When a channel owner opts out of behavioral advertisements

on a monetized channel, Defendants serve contextual advertising on the channel, which

generates less revenue for the channel owner and Defendants.




                                                  7
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 8 of 19



       22.     Defendants provide additional options for channel owners to earn revenue through

remarketing to viewers of their channels when they visit other websites and online services. For

example, a toy company with a YouTube channel can set its account so that it serves

advertisements for its toys to viewers of its channel when they visit other websites. Defendants

also earn revenue when channel owners remarket to viewers of their channels.

                                       YouTube and Kids

       23.     Defendants market YouTube to popular brands of children’s products and

services as a top destination for kids. For example, in a presentation to toy brand Mattel, maker

of Barbie and Monster High, entitled “Insights on Families Online,” Defendants stated,

“YouTube is today’s leader in reaching children age 6-11 against top TV channels.” See Exhibit

A (Google Presentation to Mattel, Insights on Families Online (partial)). In a presentation

provided to toy brand, Hasbro, maker of My Little Pony and Play-Doh, Defendants claimed that

“YouTube was unanimously voted as the favorite website for kids 2-12,” and that “93% of

tweens visit YouTube to watch videos.” See Exhibit B (Google Presentation to Hasbro, Stat

Pack: Additional insight into mobile usage among parents + children (partial)). In another

presentation to Hasbro, Defendants referred to YouTube as “[t]he new ‘Saturday Morning

Cartoons.’” See Exhibit C (Google Presentation to Hasbro, 2016 Kids + Family Digital Trends

(partial)). That presentation also claimed that YouTube was the “#1 website regularly visited by

kids” and “the #1 source where children discover new toys + games.” Id.

       24.     Despite marketing YouTube as the “favorite website for kids 2-12,” Defendants

asserted on other occasions in email exchanges that channels on the platform did not need to

comply with COPPA. For example, in response to one advertising company’s questions

regarding advertising on YouTube as it relates to a toy company and COPPA, Defendant



                                                8
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 9 of 19



Google’s employee responded, “we don’t have users that are below 13 on YouTube and

platform/site is general audience, so there is no channel/content that is child-directed and no

COPPA compliance is needed.”

       25.     In addition to marketing YouTube as a top destination for kids, Defendants have a

content rating system that categorizes content into age groups and includes categories for

children under 13 years old. In order to align with content policies for advertising, Defendants

rate all videos uploaded to YouTube, as well as the channels as a whole. Defendants assign each

channel and video a rating of Y (generally intended for ages 0-7); G (intended for any age); PG

(generally intended for ages 10+); Teen (generally intended for ages 13+); MA (generally

intended for ages 16+); and X (generally intended for ages 18+). Defendants assign these ratings

through both automated and manual review. Previously, Defendants also used a classification

for certain videos shown on YouTube as “Made for Kids.”

       26.     Defendants do not treat Y rated channels or videos differently for purposes of data

collection from other content on YouTube. Defendants continue to allow the channel owner to

monetize Y rated content and earn revenue from behavioral advertising. Defendants also had no

policy in place to treat content classified as “Made for Kids” differently for purposes of

behavioral advertising on YouTube.

       27.     In 2015, Defendants created a separate mobile application called “YouTube

Kids,” aimed at children age 2-12, generally using content rated Y or G taken from YouTube on

an automated basis. Defendants also specifically curate, through manual review, content that

appears on the YouTube Kids home screen, which Defendants refer to as the “home canvas.”

Content that appears on YouTube Kids continues to be available on YouTube. Unlike

Defendants’ practices on YouTube, Defendants do not collect persistent identifiers from users of



                                                 9
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 10 of 19



YouTube Kids in order to serve behavioral advertising. Instead, Defendants monetize YouTube

Kids solely through delivery of contextual advertising.

                       YouTube Hosts Numerous Child-Directed Channels

       28.     YouTube hosts numerous channels that are “directed to children” under the

COPPA Rule. Pursuant to Section 312.2 of the COPPA Rule, the determination of whether a

website or online service is directed to children depends on factors such as the subject matter,

visual content, language, and use of animated characters or child-oriented activities and

incentives. An assessment of these factors demonstrates that numerous channels on YouTube

have content directed to children under the age of 13, including those described below in

Paragraphs 29-40. Many of these channels self-identify as being for children as they specifically

state, for example in the “About” section of their YouTube channel webpage or in

communications with Defendants, that they are intended for children. In addition, many of the

channels include other indicia of child-directed content, such as the use of animated characters

and/or depictions of children playing with toys and engaging in other child-oriented activities.

Moreover, Defendants’ automated system selected content from each of the channels described

in Paragraphs 29-40 to appear in YouTube Kids, and in many cases, Defendants manually

curated content from these channels to feature on the YouTube Kids home canvas.

       29.     Toy brand Mattel has several popular YouTube channels, including Barbie,

Monster High, Hot Wheels, and Thomas & Friends. Content from each of these channels

regularly appears on YouTube Kids and has been featured on its home canvas. These channels

each show videos related to popular children’s toys. For example, the Barbie YouTube channel

has animated videos with Barbie and her friends, including, for example, “Meet the Junior

Rainbow Princesses.” The channel also includes episodes of “Barbie Dreamtopia,” a show the



                                                10
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 11 of 19



channel owner describes as “targeting 3-6 year olds.” The key words the channel owner set that

help viewers find the Barbie channel on YouTube include “Barbie doll” and “Malibu

Dreamhouse.” According to Mattel, the target demographic for Monster High is girls ages 6-10.

Defendants gave the Thomas & Friends channel a rating of Y.

       30.     Cartoon Network is a popular YouTube channel that shows animated kids

television shows, including Steven Universe, the Powerpuff Girls, and Teen Titans Go. The

channel’s content regularly appears on YouTube Kids and has been featured on its home canvas.

Defendants selected a clip from the Cartoon Network YouTube channel in a “Creating for Kids

Playbook,” as a resource for other channels looking to make family-friendly content. In one

marketing presentation, Defendants referred to the channel as a “popular YouTube Channel[]

kids are watching.”

       31.     Hasbro’s popular YouTube channel shows episodes of many animated kids

programs, including My Little Pony, Littlest Pet Shop, Hanazuki, and Play-doh Town. The

channel’s content regularly appears on YouTube Kids and has been featured on its home canvas.

According to the channel owner, the target demographic for My Little Pony is children ages 5-8

and the Hanazuki show is aimed at children ages 8-10.

       32.     Dreamworks TV is a popular YouTube channel that shows several animated

children’s shows, including Dragons: Race to the Edge, Trollhunters, and Shrek. The channel’s

content regularly appears on YouTube Kids and has been featured on its home canvas. The

“About” section of its YouTube channel webpage describes the channel as “made just for kids!”

The channel owner uses key words for its channel that include “kung fu panda,” “how to train

your dragon,” and “YouTube Kids.” In addition, at least one video appearing on this channel

was one of the most popular videos on YouTube Kids during a 90-day period in 2016.



                                              11
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 12 of 19



       33.     YouTube channel Masha and the Bear shows animated videos about a girl named

Masha and her friend, a bear. The channel’s content regularly appears on YouTube Kids and is

featured on its home canvas. The popular YouTube channel’s “About” section on its YouTube

channel webpage says the channel is “entertaining and educating both [for] children and

parents.” In a presentation provided to Defendants, the show’s creator describes the target

audience for Masha and the Bear as children ages 3-9. Defendants gave the channel a rating of

Y, both through their automated and manual review. The channel uses key words that include

“kids cartoons.” In addition, at least one video appearing on this channel was one of the most

popular videos on YouTube Kids for a 90-day period in 2016.

       34.     YouTube channel Bratayley is a popular channel featuring children engaging in a

variety of scenarios with their parents. The channel’s content regularly appears on YouTube

Kids and is featured on its home canvas. The “About” section of its YouTube channel webpage

states: “Family friendly content EVERYDAY? Yep. That’s right. Watch these crazy kids as

they make everyday an adventure.” Episodes of the show include “Epic Pillow Fight” and

“Annie’s Hair is Purple?!” In one email, Defendants’ employee lists Bratayley as targeting

children ages 8-10, based on Defendants’ Age Classifier tool. In addition, at least one video

appearing on this channel was one of the most popular videos on YouTube Kids during a 90-day

period in 2016.

       35.     YouTube channel CookieSwirlC is a popular children’s unboxing channel, which

includes videos with titles such as, “Giant Rainbow Castle! Barbie Princess + Fairy Tea Party –

Toy Video.” Unboxing videos feature products, often toys, being removed from boxes and a

demonstration of how the products work. The channel’s content regularly appears on YouTube

Kids and has been featured on its home canvas. In the “About” section on its YouTube channel



                                               12
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 13 of 19



webpage, CookieSwirlC describes itself as a “unique toy channel bursting with . . . family

friendly videos inspired by sugary cute toys . . .” Although Defendants rated the CookieSwirlC

channel as G, Defendants also rated several of the videos appearing on the channel as Y,

meaning those videos were generally intended for viewers age 0-7. In addition, at least one

video appearing on this channel was one of the most popular videos on YouTube Kids during a

90-day period in 2016.

       36.     YouTube channel Sandaroo Kids is a popular channel showing “family friendly

parodies and skits for kids.” The channel’s content regularly appears on YouTube Kids. The

“About” section on its YouTube channel webpage says, “We love dressing in Disney Princess

Costumes, playing pranks and teaching kids how to learn colors.” The channel includes videos

with titles such as “Barbie & Ken Dolls Fashion Show Party With Doll Ambulance.” In

addition, at least one video appearing on this channel was one of the most popular videos on

YouTube Kids during a 90-day period in 2016.

       37.     YouTube channel EvanTubeHD is a popular channel in which Evan, currently 13

years old, reviews toys and video games. Evan’s first YouTube video was posted in 2011, when

he was just 5 years old. The channel’s content regularly appears on YouTube Kids and has been

featured on its home canvas. The channel says in the “About” section on its YouTube channel

webpage that it is for those viewers “looking for fun family-friendly YouTube content,” and that

the channel “is all about KID FUN.” In addition, at least one video appearing on this channel

was one of the most popular videos on YouTube Kids during a 90-day period in 2016.

       38.     YouTube channel Little Baby Bum is a popular channel, showing videos of well-

known nursery rhymes. The channel’s content regularly appears on YouTube Kids and has been

featured on its home canvas. Video titles on the channel include, “Bath Song” and “New Baby



                                               13
              Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 14 of 19



Brother & Sister.” The “About” section on its YouTube channel webpage describes it as “[t]he

best nursery rhyme videos for children on YouTube.” Defendants gave the channel a rating of

Y. In addition, at least one video appearing on this channel was one of the most popular videos

on YouTube Kids during a 90-day period in 2016.

        39.     YouTube channel Mother Goose Club is a popular channel showing videos of

well-known nursery rhymes. The channel’s content regularly appears on YouTube Kids and is

featured on its home canvas. Video titles on the channel include “The Wheels on the Bus Go

Round and Round” and “Hickory Dickory Dock Rocks.” The “About” section on its YouTube

channel webpage says the channel has “[t]he best nursery rhyme videos for children on

YouTube[.]” Defendants gave the channel a rating of Y. In addition, at least one video

appearing on this channel was one of the most popular videos on YouTube Kids during a 90-day

period in 2016.

        40.     YouTube channel Toyscouter is a popular channel with nursery rhyme videos,

such as “Head, Shoulders, Knees and Toes Nursery Rhyme with Rapunzel!”, and unboxing

videos, such as “Giant Disney Jr Surprise Eggs.” The channel’s content regularly appears on

YouTube Kids. The “About” section of its YouTube channel webpage says the channel is

“striv[ing] to entertain kids.”

        41.     Defendants earned close to $50 million from behavioral advertising on these

channels, which represent only a few examples of the possible universe of child-directed content

on YouTube.

                    Defendants Operate an Online Service Directed to Children

        42.     A website or online service is deemed directed to children where it has actual

knowledge it is collecting personal information directly from users of another website or online



                                                14
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 15 of 19



service directed to children. 16 C.F.R. § 312.2. In numerous instances, as described in

Paragraphs 16-40, Defendants have actual knowledge that they collect personal information,

including persistent identifiers for use in behavioral advertising, from viewers of channels and

content directed to children under 13 years of age. Defendants gained actual knowledge through,

among other things, direct communications with channels owners, their work curating specific

content for the YouTube Kids App, and their content ratings.

       43.     In promoting YouTube Kids, Defendants work and communicate with numerous

owners of child-directed channels. Defendants direct their employees to review and determine

which content on YouTube is appropriate to feature on YouTube Kids’ home canvas. In

numerous instances, through these communications and the manual curation process, Defendants

obtain actual knowledge of the child-directed nature of YouTube channels, including those

described in Paragraphs 29-40.

       44.     In numerous instances, Defendants have knowledge of the age of the channel’s

target audience, either through communications with the channel owners or through its own

research. In the case of the Barbie, Monster High, Hasbro, and Masha and the Bear channels,

described in Paragraphs 29, 31, and 33, the channel owners specifically informed Defendants

that content appearing on their channels is directed to children under 13 years old. In other

instances, Defendants determined that content on certain channels is child-directed. For

example, in one email Defendants noted that their Age Classifier tool had determined Bratayley,

EvanTube, and Cartoon Network appealed to children under 13 years old.

       45.     Defendants created numerous presentations to kids’ brands, including toy

companies, in which Defendants highlighted various channels as popular with kids. For

example, a 2016 presentation listed multiple channels under the heading “Popular YouTube



                                                15
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 16 of 19



Channels Kids Are Watching,” and included Cartoon Network, Bratayley, DisneyCarToys (now

Sandaroo Kids), EvanTube, Little Baby Bum, CookieSwirlC, and Mother Goose Club. Another

presentation stated that “9 of top channels globally are kids,” and included ToyScouter, Little

Baby Bum, and Masha and the Bear, while another specifically mentioned Barbie,

DreamworksTV, and Mother Goose Club as “kids case studies.”

       46.     As described in Paragraph 25, Defendants use both automated and manual means

to review channels and videos on YouTube and assign them specific content ratings. Defendants

assigned some channels and content on YouTube a Y rating, which means the channel or video

is generally intended for children ages 0-7.

       47.     At no time did Defendants attempt to obtain verifiable parental consent from

parents of viewers of these child-directed channels prior to the collection of personal information

or provide parents with the COPPA-specified notice of their information practices.

   VIOLATIONS OF THE CHILDREN’S ONLINE PRIVACY PROTECTION RULE

                                               Count I

       48.     Defendants are “operators” as defined by the Rule, 16 C.F.R. 312.2.

       49.     Defendants collect personal information from children under the age of 13

through YouTube channels that are websites or online services directed to children. Defendants

have actual knowledge, as described in Paragraphs 16-47, that they collect personal information

directly from users of these child-directed websites or online services. Therefore, under the

COPPA Rule, Defendants are deemed to be operators of a child directed website or online

service.




                                                 16
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 17 of 19



       50.      In numerous instances, in connection with the acts and practices described above,

Defendants collected, used, and/or disclosed personal information from children in violation of

the Rule, including by:

             a. Failing to provide sufficient notice on their website or online service of the

                information they collect, or is collected on their behalf, online from children, how

                they use such information, their disclosure practices, and all other required

                content, in violation of Section 312.4(d) of the Rule, 16 C.F.R. § 312.4(d);

             b. Failing to provide direct notice to parents of the information Defendants collect,

                or information collected on Defendants’ behalf, online from children, how they

                use such information, their disclosure practices, and all other required content, in

                violation of Sections 312.4(b) and (c) of the Rule, 16 C.F.R. § 312.4(b)-(c); and

             c. Failing to obtain verifiable parental consent before any collection or use of

                personal information from children, in violation of Section 312.5 of the Rule, 16

                C.F.R. § 312.5.

       51.      Pursuant to Section 1303(c) of COPPA, 15 U.S.C. § 6502(c), and Section

18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the Rule constitutes an unfair or

deceptive act or practice in or affecting commerce in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a).

                        THIS COURT’S POWER TO GRANT RELIEF

       52.      Defendants violated the COPPA Rule as described above with the knowledge

required by Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A).




                                                  17
             Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 18 of 19



       53.      Each collection, use, or disclosure of a child’s personal information in which

Defendants violated the Rule in one or more ways described above constitutes a separate

violation for which Plaintiff the Federal Trade Commission seeks monetary civil penalties.

       54.      Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), as modified by

Section 4 of the Federal Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C. §2461,

amended by the Federal Civil Penalties Inflation Adjustment Improvements Act of 2015, Public

Law 114-74, sec. 701, 129 Stat. 599 (2015), and Section 1.98(d) of the FTC’s Rules of Practice,

16 C.F.R. § 1.98(d), authorizes this Court to award monetary civil penalties of not more than

$42,530 for each such violation of the Rule assessed after February 14, 2019.

       55.      Each collection, use, or disclosure of a child’s personal information in which

Defendants violated the Rule in one or more ways described above constitutes a separate

violation for which Plaintiff State of New York seeks damages, restitution, or other

compensation.

       56.      Section 1305(a)(1) of COPPA, 15 U.S.C. § 6504(a)(1), authorizes Plaintiff State

of New York to bring a civil action on behalf of the residents of New York for violations of the

COPPA Rule, 16 C.F.R. Part 312, to enjoin the violations, enforce compliance with the Rule,

obtain damages, restitution, or other compensation, or obtain such other relief as the Court may

deem appropriate.

       57.      Section 13(b) of the FTC Act, U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC.

                                    PRAYER FOR RELIEF




                                                 18
              Case 1:19-cv-02642 Document 1 Filed 09/04/19 Page 19 of 19



                Wherefore, Plaintiff the Federal Trade Commission, pursuant to Sections 5(a)(1),

5(m)(1)(A), 13(b), and 16(a) of the FTC Act, 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A), 53(b), and

56(a), and Plaintiff State of New York, pursuant to 15 U.S.C. § 6504(a)(1), and as authorized by

the Court’s own equitable powers, request that the Court:

         A.     Enter a permanent injunction to prevent future violations of the FTC Act and the

COPPA Rule by Defendants;

         B.     Award Plaintiff the Federal Trade Commission monetary civil penalties from

Defendants for each violation of the COPPA Rule alleged in this Complaint and award Plaintiff

State of New York damage, restitution, or other compensation; and

         C.     Award other and additional relief the Court may determine to be just and proper.

Dated:

                              Respectfully Submitted,

LETITIA JAMES                                        ALDEN F. ABBOTT
Attorney General of the State of New York            General Counsel

___/s/ Clark P. Russell_______________               ___/s/ Kristin Krause Cohen__________
CLARK P. RUSSELL                                     KRISTIN KRAUSE COHEN
New York Bar No. 2848323                             D.C. Bar No. 485946
Deputy Bureau Chief                                  PEDER MAGEE
JORDAN S. ADLER                                      D.C. Bar No. 444750
New York Bar No. 4605556                             TIFFANY GEORGE
Assistant Attorney General                           New York Bar No. 4023248
Bureau of Internet and Technology                    Federal Trade Commission
Office of the New York State Attorney General        600 Pennsylvania Ave., NW
28 Liberty St.                                       Mailstop CC-8232
New York, New York 10005                             Washington, DC 20580
(212) 416-8433 (voice)                               (202) 326-2276 (voice)
(212) 416-8369 (fax)                                 (202) 326-3062 (fax)
Email: clark.russell@ag.ny.gov                       Email: kcohen@ftc.gov
Email: jordan.adler@ag.ny.gov                        Email: pmagee@ftc.gov
                                                     Email: tgeorge@ftc.gov

Attorneys for Plaintiff State of New York            Attorneys for Plaintiff Federal Trade
                                                     Commission


                                                19
